Citation Nr: 1415651	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-46 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for hypertension. 

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from November 1996 to July 1997 and from November 1999 to November 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2009, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in February 2010 he withdrew his hearing request. 
 
In December 2011, the Board remanded the case for further development, some of which has not been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On the claim of service connection for hypertension, in December 2011, the Board remanded the claim for further development.  As the additional evidence suggests a material change in the disability, a VA reexamination is warranted.  .

The claim for a total disability rating for compensation based upon individual unemployability cannot be decided until the claim for hypertension is finally adjudicated.






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of hypertension. 

2.  After the above development, adjudicate the claim for increase for hypertension.  If the Veteran's service-connected disabilities do not meet the minimum percentage rating for a schedular TDIU, consider the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


